Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 1 of 10
                              Fee Due
                                                               6/10/2020
                                                                        DD




                                         2:20-cv-05153-VAP(DFM)




                                                                      LODGED
                                                               CLERK, U.S. DISTRICT COURT




                                                               6/9/2020
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                         DD
                                                            BY: ____________BB______ DEPUTY
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 2 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 3 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 4 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 5 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 6 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 7 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 8 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 9 of 10
Case 2:20-cv-00931-CB Document 1 Filed 06/10/20 Page 10 of 10
